Case 17-09559        Doc 40     Filed 03/04/19     Entered 03/04/19 15:01:17          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 09559
         Ladonna Hart

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/27/2017.

         2) The plan was confirmed on 05/31/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 11/29/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-09559             Doc 40             Filed 03/04/19    Entered 03/04/19 15:01:17                 Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $6,500.50
           Less amount refunded to debtor                                    $324.99

 NET RECEIPTS:                                                                                                 $6,175.51


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,037.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $268.15
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $4,305.15

 Attorney fees paid and disclosed by debtor:                             $350.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for Direc   Unsecured           0.00      1,016.22         1,016.22           0.00       0.00
 Amy L Gerstein                              Unsecured           0.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured      1,500.00       3,208.60         3,208.60           0.00       0.00
 Commonwealth Edison Company                 Unsecured      1,000.00            NA               NA            0.00       0.00
 David Smith                                 Unsecured     10,450.00     11,682.58        11,682.58            0.00       0.00
 Erc                                         Unsecured         247.00           NA               NA            0.00       0.00
 Honor Finance LLC                           Unsecured      7,620.00            NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414               Priority       1,000.00       2,421.62         2,421.62           0.00       0.00
 Illinois Dept of Revenue 0414               Unsecured           0.00        246.74           246.74           0.00       0.00
 IRS 1                                       Priority       1,000.00            NA               NA            0.00       0.00
 Jefferson Capital Systems LLC               Secured       12,814.00     13,000.45        13,000.45            0.00       0.00
 Nicor Gas                                   Unsecured      1,000.00       1,132.10         1,132.10           0.00       0.00
 Premier Auto Exchange                       Secured        6,000.00           0.00         6,000.00      1,591.33     279.03
 Quantum3 Group                              Unsecured           0.00         51.01            51.01           0.00       0.00
 Rent A Center Inc                           Unsecured           1.00           NA               NA            0.00       0.00
 Sprint                                      Unsecured         500.00           NA               NA            0.00       0.00
 Westlake Financial Services                 Unsecured           0.00      7,894.32         7,894.32           0.00       0.00
 WOW                                         Unsecured         300.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-09559        Doc 40      Filed 03/04/19     Entered 03/04/19 15:01:17             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $19,000.45          $1,591.33           $279.03
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $19,000.45          $1,591.33           $279.03

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $2,421.62               $0.00             $0.00
 TOTAL PRIORITY:                                          $2,421.62               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,231.57               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,305.15
         Disbursements to Creditors                             $1,870.36

 TOTAL DISBURSEMENTS :                                                                       $6,175.51


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
